 

Exhibit 10.1

 

THIRD AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT FACILITY AGREEMENT (this “Agreement”),
dated as of August 31, 2020, by and among Flux Power, Inc., a California
corporation (“Borrower”), Esenjay Investments, LLC, Cleveland Capital, L.P.,
Otto Candies, Jr., Paul Candies, Brett Candies, Winn Interest, Ltd., and Tabone
Family Partnership (as assignee to the interests, rights and obligations of
Helen M. Tabone*)(collectively, the “Other Lenders”), and additional parties who
may subsequently become a party to this Agreement as a lender pursuant to
Section 15 hereof (“Additional Lenders,” and together with Esenjay and Other
Lenders, the “Lenders”).

 

WHEREAS, Borrower and Esenjay entered into that certain Credit Facility
Agreement, dated as of March 22, 2018 (“Effective Date”), as amended and
restated pursuant to that certain Amended and Restated Credit Facility Agreement
dated March 28, 2019, as further amended and restated by that certain Second
Amended and Restated Credit Facility Agreement dated October 10, 2019 (as
amended and restated and currently in effect, the “Original Agreement”), to
provide Borrower with a line of credit (the “LOC”) in a maximum principal amount
at any time outstanding of up to Ten Million Dollars ($10,000,000);

 

WHEREAS, the Lenders agreed to amend and restate their individual promissory
notes issued under the Original Agreement to increase the LOC from Ten Million
Dollars ($10,000,000) to Twelve Million Dollars ($12,000,000) and extend the
maturity date to December 31, 2020, and also to add provisions pursuant to which
the outstanding amounts under the promissory notes are convertible into shares
of common stock of Flux Power Holdings, Inc., at $4.00 per share (“Conversion
Provision”).

 

WHEREAS, Esenjay is an existing Lender under the LOC and also currently a holder
of an Amended and Restated Convertible Promissory Note, dated March 9, 2020,
issued by Flux Power Holdings, Inc., a Nevada corporation and the the parent of
Borrower (“Flux Power”) for the principal amount One Million Four Hundred
Thousand Dollars ($1,400,000) as delivered on June 2, 2020, of which $500,000 in
principal is outstanding as of August 31, 2020 (“Esenjay Note”);

 

WHEREAS, the Lenders, Esenjay (in its capacity as holder of the Esenjay Note)
and Borrower wish to consolidate the outstanding obligations under the Esenjay
Note, principal plus accrued interest, into the Advances (as defined below)
under this Agreement; and

 

WHEREAS, the parties hereto desire to amend and restate the Original Agreement
to (i) memorialize the increase in the LOC from Ten Million Dollars
($10,000,000) to Twelve Million Dollars ($12,000,000), (ii) extend the maturity
date from December 31, 2020 to September 30, 2021, (iii) memorialize the
Conversion Provision under the promissory notes previously issued in connection
with the LOC and (iv) to include and consolidate the outstanding obligations
under the Esenjay Note into the Advances made under this Agreement.

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, Borrower and the Lenders hereby amend and restate the Original
Agreement in its entirety and agree as follows:

 

1

 

 

1.        Credit Facility.

 

(a)       Subject to the sole discretion of each individual Lender, and subject
to the terms and conditions of this Agreement, each of the Lenders severally
agrees to extend a LOC, in the aggregate, of up to Twelve Million Dollars
($12,000,000) (the “Advances”) to Borrower from time to time from the Effective
Date until September 30, 2021. The Advances shall be made pro rata in accordance
with each Lender’s Pro Rata Percentages (as defined below), provided, however,
to the extent such Lender elects not to make an Advance or the full amount of
its right to make an Advance (each event, a “Shortfall”), the other Lenders may
elect to make up the Shortfall, if any. Borrower and each of the Lenders
acknowledge and agree that Schedule A sets forth, as of August 31, 2020, each of
the Lender’s outstanding principal amount and accrued and unpaid interest under
this Agreement and the Notes (including the inclusion of the Esenjay Note to
Esenjay’s outstanding principal amount under the Note held by Esenjay). For the
purpose of this Agreement, the Lender’s Pro Rata Percentage shall mean (i) the
total outstanding principal amount owed the Note (as defined below) held by the
Lender divided by (ii) the aggregate amount of all outstanding principal amount
owed under the Notes then held all Lenders.

 

(b)       The Advances shall be evidenced by separate amended and restated
promissory notes of Borrower in substantially the form of Exhibits A-1 and A-2
attached hereto dated of even date with this Agreement (except for the Note
evidencing Borrowers’ prior Advances to date, which shall be amended to reflect
the increase to the amount of the Advances per this Agreement) ( each a “Note”
and collectively, the “Notes”), and completed with appropriate insertions. One
Note shall be payable to the order of each Lender in the principal amount equal
to the LOC commitment or, if less, the outstanding amount of all Advances made
by such Lender, plus interest accrued thereon, as set forth below. All Advances
shall be made pursuant the terms and obligations set forth in the Note.

 

(c)       For the purposes of the Advances, subject to the limitations, terms
and conditions set forth in the Notes, Borrower may, from time to time, prior to
the Due Date (as defined in the Note), draw down, repay, and re-borrow on the
Note, by giving notice to the Lenders of the amount to be requested to be drawn
down.

 

(d)       In order to secure Borrower’s performance under the Note, Borrower and
the Lenders entered into an Amended and Restated Security Agreement, dated March
28, 2019, as amended on October 10, 2019, and as further amended and restated
pursuant to that certain Second Amended and Restated Security Agreement dated as
of the date hereof and entered into concurrently with this Agreement (as amended
and restated, the “Security Agreement”), the terms of which are incorporated
herein by this reference. Such Security Agreement shall reflect the increase to
the amount of the Advances per this Agreement, and include the obligations under
the Esenjay Note which are being included as Advances under this Agreement and
reflected in the Notes.

 

(e)       All Advances shall be used by Borrower for the purchase of inventory
and related operational support expenses.

 

(f)       The Note and the Security Agreement, together with all of the other
agreements, documents, and instruments heretofore or hereafter executed in
connection therewith or with the Loan to be made under this Agreement, as the
same may be amended, supplemented or modified from time to time, shall
collectively be referred to herein as the “Loan Documents.”

 

(g)       The parties and Flux Power agree to the Conversion Provision set forth
in the Note.

 

2.       Interest Rate and Fees. Interest and fees shall accrue and be payable
on the Loan as set forth in the Note.

 

3.       Assignment and Inclusion of Esenjay Note. For good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, Flux
Power hereby grants, assigns, transfers and sets over to the Borrower all of its
right, title and interest in and to the Esenjay Note; and Esenjay agrees and
consents to such assignment. The Lenders and Borrower hereby consent to the
inclusion of all of the outstanding obligations under the Esenjay Note onto the
Note. Upon the execution of the Note held by Esenjay, Esenjay fully releases and
discharges Flux Power under the Esenjay Note.

 

2

 

 

4.       Representations and Warranties of Borrower. Borrower represents and
warrants to the Lenders that:

 

(a)       Corporate Existence and Power.

 

(i)       Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of California.

 

(ii)       Borrower has the power and authority to own its properties and assets
and to carry out its business as now being conducted.

 

(iii)       Borrower has the power and authority to execute, deliver and perform
the Loan Documents to which it is a party, to borrow and guaranty money in
accordance with the terms thereof, to execute, deliver and perform its
obligations under the Note and the other Loan Documents to which it is a party
and any other documents made by it as contemplated hereby, and to grant to the
Lenders liens and security interests in the Collateral (as defined in the
Security Agreement) as hereby contemplated.

 

(b)       Authorization and Approvals. All corporate action on the part of
Borrower, its board of directors, and shareholders necessary for the (a)
authorization, execution, delivery and performance by it of the Loan Documents
to which it is a party, and (b) the performance of its obligations under the
Loan Documents, has been taken or will be taken prior to this Agreement. This
Agreement and the other Loan Documents, when executed and delivered by Borrower,
shall constitute the valid and binding obligations of Borrower, enforceable in
accordance with their respective terms.

 

(c)       Pre-existing business relationship; Experience. Borrower has a
pre-existing business relationship with the Lenders and has such knowledge and
experience in financial and business matters: (a) to be capable of evaluating
the merits and risks of the LOC, (b) to make an informed decision relating
thereto, and (c) to protect its own interests in connection with the transaction
contemplated by this Agreement.

 

(d)       Compliance with Laws, Etc. The execution and delivery of this
Agreement and the Note hereunder does not and will not violate any requirement
of law or any contractual obligation of Borrower.

 

(e)       Defaults. Borrower is not currently in default of any contractual
obligation that would have a material adverse effect on Borrower’s business,
assets or financial condition.

 

(f)       Litigation. There is no litigation, arbitration or other proceedings
taking place, pending or to the knowledge of Borrower threatened against
Borrower or any of its assets which questions the validity of this Agreement or
the right of Borrower to enter into it or to consummate the transactions
contemplated hereby.

 

3

 

 

5.       Representations and Warranties of Each of the Lenders. Each of the
Lenders severally represents and warrants to Borrower that:

 

(a)       Requisite Power and Authority. The Lender has all of the requisite
power, authority, and capacity to execute, deliver, and comply with the terms of
this Agreement, and such execution, delivery, and compliance does not conflict
with, or constitute a default under, any instruments governing the Lender, any
law, regulation or order, or any agreement to which the Lender is a party or by
which the Lender may be bound. All action on the Lender’s part necessary for the
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby, and the performance of all obligations of the Lender
hereunder has been taken. This Agreement has been duly executed and delivered by
the Lender.

 

(b)       Pre-existing business relationship; Experience. The Lender has a
pre-existing business relationship with Borrower and has such knowledge and
experience in financial and business matters: (a) to be capable of evaluating
the merits and risks of the loan to Borrower, (b) to make an informed decision
relating thereto, and (c) to protect its own interests in connection with the
transaction contemplated by this Agreement.

 

6.       Notices. Any notice, request, instruction, or other document to be
given hereunder by any party hereto to any other party will be in writing and
will be given by delivery in person, by facsimile transmission, by email or
other electronic communication, by overnight courier or by registered or
certified mail, postage prepaid (and will be deemed given when delivered if
delivered by hand, when transmission confirmation is received if delivered by
facsimile, three (3) days after mailing if mailed by United States mail, and one
(1) business day after deposited with an overnight courier service if delivered
by overnight courier), as follows:

 

  If to Borrower: Flux Power, Inc.       Attn: President       2685 S. Melrose
Drive       Vista, CA 92081       rdutt@fluxpwr.com             If to Lender:
Esenjay Investments, LLC       Attn: Howard Williams       500 N. Water, Suite
1100S       Corpus Christi, TX 78471       Williams@epc-cc.com              
Cleveland Capital, L.P.       Attn: Wade Massad       1250 Linda Street, Suite
304       Rocky River, OH 44116  

 

or at such other address of which any party may, from time to time, advise the
other party by notice in writing given in accordance with the foregoing. The
date of receipt of any such notice shall be deemed to be the date of delivery or
facsimile (with confirmation) thereof.

 

7.       Entire Agreement. This Agreement, the Loan Documents, and the other
agreements entered into in connection herewith supersede all prior negotiations
and agreements (whether written or oral) and constitute the entire understanding
among the parties hereto.

 

8.       Successors. This Agreement shall inure to the benefit of and be binding
upon the parties named herein and their respective successors and assigns.

 

9.       Headings. The section headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any of the provisions of this Agreement.

 

4

 

 

10.       Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California without reference to
principles of conflict of law and, in the event of any litigation or other
dispute in connection with this Agreement or any of the exhibits attached
hereto, the venue and jurisdiction of which shall be in Los Angeles County,
California.

 

11.       Delay, Etc. No delay or omission to exercise any right, power or
remedy accruing to any party hereto shall impair any such right, power or remedy
of such party nor be construed to be a waiver of any such right, power or
remedy, nor constitute any course of dealing or performance hereunder.

 

12.       Costs and Attorneys’ Fees. If any action, suit, arbitration proceeding
or other proceeding is instituted arising out of this Agreement, the prevailing
party shall recover all of such party’s costs, including, without limitation,
the court costs and reasonable attorneys’ fees incurred therein, including any
and all appeals or petitions therefrom.

 

13.       Waiver and Amendment. Any of the terms and provisions of this
Agreement may be waived at any time by the party that is entitled to the benefit
thereof, but only by a written instrument executed by such party. This Agreement
may be amended only by an agreement in writing executed by the parties hereto,
provided however, the admission of an “Additional Lender” shall not require any
consent or approval from the Lenders, and Schedule A may be amended by the
Company from time to time to provide for Additional Lenders who join as a party
to this Agreement with no consent or approval required from the Lenders. Upon
the admission of a new Additional Lender, the Company shall provide the existing
Lenders with notice of new Additional Lender and updated Schedule A with the new
adjusted Lender Percentages.

 

14.       Consent to Amendment and Restatement; Effect of Amendment and
Restatement. The Lenders hereby consent to all amendments and modifications made
to the Loan Documents and LOC prior to the date hereof as of the date such
amendment and modification was made. In addition, the Lenders, as of the date of
this Agreement, hereby consent to the amendment and restatement of the Original
Agreement pursuant to the terms of this Agreement and the amendment or amendment
and restatement of the other Loan Documents. Upon the execution by all parties
to this Agreement, the Original Agreement shall be amended and restated in its
entirety by this Agreement, and the Original Agreement shall thereafter be of no
further force and effect and shall be deemed replaced and superseded in all
respects by this Agreement.

 

15.       Additional Lenders. Notwithstanding anything to the contrary contained
herein, a party may become a Lender under this Agreement by executing and
delivering an additional counterpart signature page to this Agreement and
thereafter shall be deemed a “Lender” for all purposes hereunder.

 

16.       Counterparts; Electronic Transmission. This Agreement may be executed
in one or more counterparts (any of which may be delivered by fax or electronic
mail transmission), each of which will for all purposes be deemed to be an
original and all of which will constitute the same instrument.

 

5

 

 

IN WITNESS WHEREOF, the undersigned parties hereto have duly executed this
Agreement effective as of the date first above written.

 

  BORROWER:         Flux Power, Inc.,   a California corporation         By: /s/
Ronald F. Dutt     Ronald F. Dutt, Chief Executive Officer         Solely for
purpose of Acknowledment and Consent to Section 1(g) and Section 3 only        
Flux Power Holdings, Inc.*   a Nevada corporation         By: /s/ Ronald F. Dutt
    Ronald F. Dutt, Chief Executive Officer         LENDERS:         Esenjay
Investments, LLC         By: /s/ Michael Johnson    Name Michael Johnson   Title
          Cleveland Capital, L.P.         By: /s/ Wade Massad    Name Wade
Massad   Title           /s/ Otto Candies, Jr.   Otto Candies, Jr.         /s/
Paul Candies   Paul Candies         /s/ Brett Candies   Brett Candies        
Winn Interest, Ltd.         By: /s/ Tom Winn    Name

Tom Winn

  Title          

Tabone Family Partnership (assignee of all rights

and obligations of Helen M. Tabone)*

        By:

/s/ Jean Pedley

  Name Jean Pedley   Title           /s/ Helen M. Tabone*   Helen M. Tabone*

 

*By executing this Agreement, Helen M. Tabone and Tabone Family Partnership
(“Tabone Parties”) hereby represent, warrant and confirm to the Borrower that
all of the rights, interests and obligations of Helen M. Tabone under the Loan
Documents have been assigned, transferred to and assumed by Tabone Family
Partnership. As such, the Tabone Parties confirm to the Borrower that as of the
date of the Agreement, Helen M. Tabone is not a “Lender” and the Tabone Family
Partnership is a “Lender” under this Agreement.

 

6

 

 



  ADDITIONAL LENDER*           Print Name         By:           Name:   Title:  
Address:   Date:

 

*Pursuant to Section 15 of the Third Amended and Restated Credit Facility
Agreement dated August 31, 2020.

 

7

 

 

SCHEDULE A

Outstanding Obligations as of August 31, 2020

 

Lenders  Principal Amount(1)   Accrued and Unpaid Interest(1)  Esenjay
Investments, LLC  $883,746   $84,934              Cleveland Capital, L.P. 
$1,719,656   $44,424              Otto Candies Jr.  $107,319   $8,272         
    Paul Candies  $174,021   $4,496              Brett Candies  $174,021  
$4,496              Winn Interest, Ltd.  $1,320,929   $34,124             
Tabone Family Partnership  $16,737   $2,266 

 

(1) Consists of (i) $3,896,429 in principal outstanding under the LOC, plus $
118,741 in accrued and unpaid interest, and (ii) $500,000 in principal
outstanding under the Esenjay Note, plus $64,271 in accrued and unpaid interest.

 

 

 

 

EXHIBIT A-1

 

FORM OF AMENDED AND RESTATED SECURED PROMISSORY NOTE

 

 

 

 

EXHIBIT A-2

 

FORM OF SECOND AMENDED AND RESTATED SECURED PROMISSORY NOTE

 

Esenjay Investments, LLC

 

 

 